Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 26, 2022. Claims 1-4 and 6-9 are pending and currently examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 1-4 and 6-9 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is withdrawn in view of the amendment filed on Oct. 26, 2022.

Claim Rejections - 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 1-4 and 6-9 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Witko et al. (J Virol Methods. 2006 Jul;135(1):91-101. Epub 2006 Mar 29. Submitted in IDS filed on Dec. 17, 2019), as applied above, in view of Inoue et al. (J Virol Methods. 2003 Feb;107(2):229-36. Submitted in IDS filed on Dec. 17, 2019), Chowrira et al. (J Biol Chem. 1994 Oct 14;269(41):25856-64. Submitted in IDS filed on Dec. 17, 2019), and/or Lopez et al. (J. Mol. Biol. (1997) 269, 41 -51. Submitted in IDS filed on Dec. 17, 2019), and further in GenBank: AF473864.1 (Vesicular stomatitis Indiana virus strain 98COE, complete genome. Dated 24-SEP-2002. Submitted in IDS filed on Dec. 17, 2019).
The base claim 1 is amended to remove the limitation of the nucleotide substitution at position 3036. GenBank: AF473864.1 discloses the complete genome sequence of Vesicular stomatitis Indiana virus strain 98COE. It contains at least one of the claimed nucleotide substitutions, e.g., at position 3853, which is an A, comparing to an M on SEQ ID NO: 8.
Applicant recites case laws and argues that applying the law to the instant facts,
the references relied upon by the Office Action does not disclose, suggest, motivate or enable Applicant’s invention, and that, in response, the base claim 1 has been amended, thereby obviating the rejections.
Applicant's arguments are not persuasive because the argument does not address the rationale in the rejection and how the rejection does not abide by the recited case laws.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571) 272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648